Citation Nr: 1624791	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-08 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for bilateral hearing loss disability and assigned it a noncompensable rating effective from the March 2010 date of claim. 

The Veteran presented testimony at a Board hearing in March 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 30 days to permit the Veteran an opportunity to obtain and submit additional evidence, specifically the results of audiometric testing.  Records regarding this were received in April 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's March 2016 hearing, he indicated that he felt that his hearing had become worse since the most recent VA examination for the claim, which was conducted in September 2010.  

In April 2016, a report of private audiometry from Marla H. Harris, was received.  It is unclear whether she is a state licensed audiologist and whether the results of a controlled Maryland CNC speech discrimination test were reported in her audiometry report.  In order for the report to be used to rate the Veteran's bilateral hearing loss disability, it must be by a state licensed audiologist and contain the results of a controlled Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85(a) (2015).  Further, the test results are presented in a graphic, rather than numeric form.  While the Board may in some instances be able to interpret such graphic representations, here the record is unclear as to whether the Maryland CNC speech discrimination test was used during this examination.  The tester should be contacted to clarify whether the controlled speech discrimination test (Maryland CNC) was used and to translate the graphic findings in numerical format.  See 38 C.F.R. § 4.85; Savage v. Shinseki, 24 Vet. App. 259 (2011). 

In light of the above, further action as indicated below will be taken, in order to assist the Veteran with his claim pursuant to 38 C.F.R. § 3.159.  When there has been an assertion of a worsening of a disability whose evaluation is at issue, since the last VA examination, another VA examination is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action (including obtaining any releases from the Veteran, if needed) to contact Marla H. Harris, who conducted the March 31, 2016 audiometry, to determine whether she is a state licensed audiologist, whether that audiometry report includes the results of a controlled Maryland CNC speech discrimination test and to convert the graphical information into numerical data. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected bilateral hearing loss disability.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected bilateral hearing loss disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

